Exhibit 10.1
 












STOCK PURCHASE AGREEMENT
AND SHARE EXCHANGE


by and among


HAMMER HANDLE ENTERPRISES, INC.


a Nevada Corporation;


and


BOOM SPRING INTERNATIONAL LIMITED


a BVI Corporation;


and


SHENGTANG CRAFT DESIGN (SHENZHEN) CO., LTD.


a PRC Corporation


























effective as of July 22, 2009



--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE


THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into as of
this 22nd day of July, 2009 (the “Agreement”), by and among Hammer Handle
Enterprises, Inc., a Nevada corporation with its principal place of business
located at 1212 Haida Avenue, Saskatoon, Saskatchewan, Canada S7M 3W7 (“HMMH”);
David Price (the “HMMH Shareholder”); Boom Spring International Limited, a
British Virgin Islands (“BVI”) corporation with its registered address at  Room
2604, C.C. Wu Building, 302-308 Hennessy Road, Wan Chai, Hong Kong  (“Boom
Spring”) and Shengtang Craft Design (Shenzhen) Co., Ltd., a PRC corporation,
with its registered office at 7/F Shenping Liyuan Bldg, 3 Longcheng BeiLu,
 Longgang Central City,  Longgang District,  Shenzhen 518116,  People’s Republic
of China (“Shengtang”).


WITNESSETH:


WHEREAS, HMMH is a publicly traded corporation on the Over-The-Counter Bulletin
Board (the “OTCBB”);


WHEREAS, this Agreement provides for the acquisition of Boom Spring whereby Boom
Spring shall become a wholly owned subsidiary of HMMH and in connection
therewith, the issuance of a total of 45,300,000 shares of HMMH common stock,
which will represent, and equate to 90.6% of the issued and outstanding common
stock to Boom Spring after the transaction is closed.


WHEREAS, the boards of directors of HMMH and Boom Spring have determined,
subject to the terms and conditions set forth in this Agreement, that the
transaction contemplated hereby is desirable and in the best interests of their
stockholders, respectively.  This Agreement is being entered into for the
purpose of setting forth the terms and conditions of the proposed acquisition.


NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
HMMH AND HMMH SHAREHOLDER

 
As an inducement to and to obtain the reliance of Boom Spring, HMMH represents
and warrants as follows:
 
 

--------------------------------------------------------------------------------


 
 
Section 1.1           Organization.  HMMH is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada and has the
corporate power and is duly authorized, qualified, franchised and licensed under
all applicable laws, regulations, ordinances and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in the jurisdiction in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  Included in the Schedules attached hereto
(hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date
hereof.  The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of HMMH’s articles of
incorporation or bylaws.  HMMH has full power, authority and legal right and has
taken all action required by law, its articles of incorporation, its bylaws or
otherwise to authorize the execution and delivery of this Agreement.


Section 1.2           Capitalization.  The authorized capitalization of HMMH
consists of 150,000,000 shares of common stock, $0.001 par value per share; and
no shares of preferred stock.  As of the date hereof, HMMH has 16,700,000 common
shares issued and outstanding.


All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person.  There are no warrants or options authorized or issued.


Section 1.3           Subsidiaries.   HMMH has no subsidiaries.


Section 1.4           Tax Matters: Books and Records.


(a)  
The books and records, financial and others, of HMMH are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and



(b)  
HMMH has no liabilities with respect to the payment of any country, federal,
state, county, or local taxes (including any deficiencies, interest or
penalties); and



(c)  
HMMH shall pay all outstanding liabilities at or prior to the Closing.



Section 1.5           Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or threatened by or against or affecting
HMMH or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of HMMH.  HMMH is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.6           Material Contract Defaults.  HMMH is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of HMMH, and there is no event of default in any material
respect under any such contract, agreement, lease or other commitment in respect
of which HMMH has not taken adequate steps to prevent such a default from
occurring.
 
 
 
2

--------------------------------------------------------------------------------


 

 
               Section 1.7           Information.  The information concerning
HMMH as set forth in this Agreement and in the attached Schedules is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made in light of the circumstances under which they were made, not
misleading.


               Section 1.8           Title and Related Matters. HMMH does not
have substantial assets, however, if any, HMMH has good and marketable title to
and is the sole and exclusive owner of all of its properties, inventory,
interest in properties and assets, real and personal (collectively, the
“Assets”) free and clear of all liens, pledges, charges or encumbrances.  HMMH
owns free and clear of any liens, claims, encumbrances, royalty interests or
other restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with HMMH’s business.   No third party has
any right to, and HMMH has not received any notice of infringement of or
conflict with asserted rights of other with respect to any product, technology,
data, trade secrets, know-how, proprietary techniques, trademarks, service
marks, trade names or copyrights which, singly on in the aggregate, if the
subject of an unfavorable decision ruling or finding, would have a materially
adverse affect on the business, operations, financial conditions or income of
HMMH or any material portion of its properties, assets or rights.


                Section 1.9           Contracts. On the closing date:


(a)  
There are no material contracts, agreements, franchises, license agreements, or
other commitments to which HMMH is a party or by which it or any of its
properties are bound;



(b)  
HMMH is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as HMMH can now foresee) materially and adversely affect, the
business, operations, properties, assets or conditions of HMMH; and



(c)  
HMMH is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii)  agreement, contract or indenture relating to
the borrowing of money; (iv) guaranty of any obligation for the borrowing of
money or otherwise, excluding endorsements made for collection and other
guaranties, of obligations, which, in the aggregate exceeds $1,000; (v)
consulting or other contract with an unexpired term of more than one year or
providing for payments in excess of $10,000 in the aggregate; (vi) collective
bargaining agreement; and (vii) contract, agreement or other commitment
involving payments by it for more than $10,000 in the aggregate.

 
 
 
3

--------------------------------------------------------------------------------



 
            Section  1.10      Compliance With Laws and Regulations. To the best
of HMMH’s knowledge and belief, HMMH has complied with all applicable statutes
and regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
HMMH or would not result in HMMH incurring material liability.


    Section 1.11   Approval of Agreement. The directors of HMMH have authorized
the execution and delivery of this Agreement and have approved the transactions
contemplated.  A copy of the Director’s Resolution authorizing entry into this
Agreement is attached as Schedule 1.11.


            Section 1.12          Material Transactions or Affiliations.  There
are no material contracts or agreements of arrangement between HMMH and any
person, who was at the time of such contract, agreement or arrangement an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the issued and outstanding Common Shares of HMMH and
which is to be performed in whole or in part after the date hereof.  HMMH has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into material transactions with any such affiliated person.
 
    Section 1.13           No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which HMMH is a
party or to which any of its properties or operations are subject.
 
    Section 1.14           Governmental Authorizations. HMMH has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
HMMH of this Agreement and the consummation of the transactions contemplated
hereby.
 
    Section 1.15           Ownership of Stock. HMMH and the HMMH Shareholder are
the lawful owners of the stock to be exchanged with Boom Spring or its designees
and shall be free and clear of all liens, encumbrances, restrictions and claims
of every kind and character, other than any of the foregoing arising from
actions by Boom Spring (collectively, “Encumbrances”) as of the Closing Date.
The delivery to Boom Spring of the stock pursuant to the provisions of this
Agreement will transfer to Boom Spring valid title thereto, free and clear of
any and all Encumbrances.


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF BOOM SPRING


As an inducement to, and to obtain the reliance of HMMH and the HMMH
Shareholder, Boom Spring represents and warrants as follows:
 
 
4

--------------------------------------------------------------------------------


 
 

 
Section 2.1          Organization.   Boom Spring is a corporation duly
organized, validly existing and in good standing under the laws of the BVI and
has the corporate power and is duly authorized, qualified, franchised and
licensed under all applicable laws, regulations, ordinances and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign entity in the country or states in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification.  Included in the attached Schedules (as
hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date
hereof.  The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of Boom Spring's
certificate of incorporation or bylaws.  Boom Spring has full power, authority
and legal right and has taken all action required by law, its articles of
incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.


Section 2.2          Capitalization.  Boom Spring’s authorized capitalization
consists of a total of 50,000 shares, held by the individuals and entities
listed on Schedule 2.2.


All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person.  Boom Spring has no other securities, warrants or options
authorized or issued.


Section 2.3          Subsidiaries.  Boom Spring has the following subsidiary:


(a)  
Shengtang – a PRC Company with a share capital of HK $1,000,000 divided into
1,000,000 shares, par value HK $1.00 per share.



Section 2.4          Tax Matters, Books & Records.


(a)  
Boom Spring’s books and records, financial and others are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices;



(b)  
Boom Spring has no liabilities with respect to the payment of any country,
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties); and



(c)  
Boom Spring shall remain responsible for all debts incurred prior to the
closing.



Section 2.5          Information.  The information concerning Boom Spring as set
forth in this Agreement and in the attached Schedules is complete and accurate
in all material respects and does not contain any untrue statement of a material
fact or omit a material fact required to make the statements made, in light of
the circumstances under which they were made, not misleading.
 
 
5

--------------------------------------------------------------------------------


 

 
Section 2.6          Title and Related Matters.  Boom Spring has good and
marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interests in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  Except as set forth in the attached Schedules, Boom Spring owns
free and clear of any liens, claims, encumbrances, royalty interests or other
restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with Boom Spring's business.  Except as set
forth in the attached Schedules, no third party has any right to, and Boom
Spring has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names or
copyrights which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse affect on the
business, operations, financial conditions or income of Boom Spring or any
material portion of its properties, assets or rights.


Section 2.7          Litigation and Proceedings.  There are no actions, suits or
proceedings pending or threatened by or against or affecting Boom Spring, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of Boom Spring.  Boom Spring does not have any knowledge
of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator or
governmental agency or instrumentality.


Section 2.8          Contracts. On the Closing Date:


(a)  
Except for those enumerated on the attached Schedules, there are no material
contracts, agreements, franchises, license agreements, or other commitments to
which Boom Spring is a party to or by which it or any of its subsidiaries or
properties are bound;



(b)  
Except as enumerated on the attached Schedules, Boom Spring is not a party to
any contract, agreement, commitment or instrument or subject to any charter or
other corporate restriction or any judgment, order, writ, injunction, decree or
award which materially and adversely affects, or in the future may (as far as
Boom Spring can now foresee) materially and adversely affect, the business,
operations, properties, assets or conditions of Boom Spring; and



(c)  
Except as enumerated on the attached Schedules, Boom Spring is not a party to
any material oral or written: (i) contract for the employment of any officer or
employee; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension, benefit or retirement plan, agreement or arrangement
covered by Title IV of the Employee Retirement Income Security Act, as amended;
(iii) agreement, contract or indenture relating to the borrowing of money; (iv)
guaranty of any obligation for the borrowing of money or otherwise, excluding
endorsements made for collection and other guaranties of obligations, which, in
the aggregate exceeds $1,000; (v) consulting or other contract with an unexpired
term of more than one year or providing for payments in excess of $10,000 in the
aggregate; (vi) collective bargaining agreement; and (vii) contract, agreement,
or other commitment involving payments by it for more than $10,000 in the
aggregate.

 
 
6

--------------------------------------------------------------------------------


 

 
Section 2.9          No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Boom Spring
is a party or to which any of its properties or operations are subject.


Section 2.10        Material Contract Defaults.  To the best of Boom Spring's
knowledge and belief, it is not in default in any material respect under the
terms of any outstanding contract, agreement, lease or other commitment which is
material to the business, operations, properties, assets or condition of Boom
Spring, and there is no event of default in any material respect under any such
contract, agreement, lease or other commitment in respect of which Boom Spring
has not taken adequate steps to prevent such a default from occurring.


Section 2.11        Governmental Authorizations. To the best of Boom Spring’s
knowledge, Boom Spring has all licenses, franchises, permits and other
governmental authorizations that are legally required to enable it to conduct
its business operations in all material respects as conducted on the date
hereof.  Except for compliance with federal and state securities or corporation
laws, no authorization, approval, consent or order of, or registration,
declaration or filing with, any court or other governmental body is required in
connection with the execution and delivery by Boom Spring of the transactions
contemplated hereby.


Section 2.12       Compliance With Laws and Regulations.  To the best of Boom
Spring's knowledge and belief, Boom Spring has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Boom Spring or would not result in Boom Spring's incurring any material
liability.


Section 2.13       Insurance.  All of Boom Spring’s insurable properties are
insured for Boom Spring‘s benefit under valid and enforceable policy or policies
containing substantially equivalent coverage and will be outstanding and in full
force at the Closing Date.


Section 2.14        Approval of Agreement.  The directors of Boom Spring have
authorized the execution and delivery of this Agreement and have approved the
transactions contemplated hereby.


Section 2.15        Material Transactions or Affiliations.  As of the Closing
Date, there will exist no material contract, agreement or arrangement between
Boom Spring and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by Boom
Spring to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of Boom Spring and which is to be performed in whole
or in part after the date hereof except with regard to an agreement with the
Boom Spring shareholders providing for the distribution of cash to provide for
payment of federal and state taxes on Subchapter S income.  Boom Spring has no
commitment, whether written or oral, to lend any funds to, borrow any money from
or enter into any other material transactions with, any such affiliated person.
 
 
7

--------------------------------------------------------------------------------


 

 
ARTICLE III
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1          Share Exchange/Delivery of Boom Spring Securities.  On the
Closing Date, Boom Spring shall deliver to HMMH all of its issued and
outstanding shares to HMMH, duly endorsed in blank or with executed power
attached thereto in transferable form, so that Boom Spring shall become a wholly
owned subsidiary of HMMH.


Section 3.2         Issuance of HMMH Shares.  In exchange for all of the Boom
Spring Common Shares tendered pursuant to Section 3.1, HMMH Shareholder shall
issue to Boom Spring Shareholders a total of 12,000,000 common shares of HMMH
common stock and HMMH will deliver an additional 33,300,000 common shares of
HMMH common stock, which will represent, and equate to 90.6% of HMMH’s issued
and outstanding common stock after the closing of this transaction, in the
manner set forth in Schedule 3.2.  Such shares are restricted in accordance with
Rule 144 of the 1933 Securities Act.


Section 3.3         Additional Consideration.  On the Closing Date, in addition
to the share exchange as contemplated by Sections 3.1 and 3.2, Boom Spring shall
pay $220,000 (the “Additional Consideration”) to the HMMH Shareholder.  Of such
amount, $219,500 has previously been forwarded to Anslow & Jaclin, LLP as an
escrow deposit.  Upon execution of this Agreement, Boom Spring shall pay the
remainder of the Additional Consideration or $500 to HMMH on the Effective Date.


Section 3.4           Satisfaction of Present Liabilities of HMMH.  At or prior
to the Closing Date, the liabilities and obligations of HMMH as set forth on
Schedule 3.4 shall be satisfied by HMMH (HMMH is entitled to use all or a
portion of the proceeds from this Agreement to satisfy these obligations).  The
present officers and directors of HMMH shall be released from any and all other
liabilities related thereto.


Section 3.5           Events Prior to Closing.  Upon execution hereof or as soon
thereafter as practical, management of HMMH and Boom Spring shall execute,
acknowledge and deliver (or shall cause to be executed, acknowledged and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions rulings or other instruments required by this Agreement
to be so delivered, together with such other items as may be reasonably
requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby, subject only to the
conditions to Closing referenced herein below.


Section 3.6           Closing.  The closing (“Closing Date”) of the transactions
contemplated by this Agreement shall be on the date and at the time the exchange
documents are executed herewith.
 
 
8

--------------------------------------------------------------------------------


 

 
Section 3.7           Effective Date.  The date, on or after the Closing Date,
when all of the terms and conditions of this Agreement are satisfied, including
but not limited to the Conditions Precedent set forth in Articles V and VI (the
“Effective Date”).


Section 3.8           Termination.


(a)  
This Agreement may be terminated by the board of directors or majority interest
of Shareholders of either HMMH or Boom Spring, respectively, at any time prior
to the Closing Date if:



(i)  
there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or



(ii)  
any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions.



In the event of termination pursuant to Paragraph (a) of this Section 3.8, no
obligation, right, or liability shall arise hereunder and each party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting
and execution of this Agreement and the transactions herein contemplated.


(b)  
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of HMMH if Boom Spring shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Boom Spring
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to Boom Spring.  If this Agreement is terminated pursuant to Paragraph (b)
of this Section 3.8, this Agreement shall be of no further force or effect and
no obligation, right or liability shall arise hereunder.



(c)  
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of Boom Spring if HMMH shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Boom Spring
contained herein shall be inaccurate in any material respect, which
noncompliance or inaccuracy is not cured after 20 days written notice thereof is
given to Boom Spring.  If this Agreement is terminated pursuant to Paragraph (c)
of this Section 3.8, this Agreement shall be of no further force or effect and
no obligation, right or liability shall arise hereunder.

 
 
9

--------------------------------------------------------------------------------


 

 
In the event of termination pursuant to paragraph (b) and (c) of Section 3.8,
the breaching party shall bear all of the expenses incurred by the other party
in connection with the negotiation, drafting and execution of this Agreement and
the transactions herein contemplated.


Section 3.9           Directors of HMMH After Acquisition.  After the Closing
Date, David Price shall resign as the sole director of HMMH and Zhongmin Chen,
Shaoping Lu and Rong Li shall be appointed to the Board of Directors of
HMMH.  Each director shall hold office until his successor has been duly elected
and has qualified or until his death, resignation or removal.


Section 3.10         Officers of HMMH After Acquisition.  After the Closing
Date, David Price shall resign from all his officer positions of HMMH and the
persons listed on Schedule 3.10 shall be appointed as Officers of HMMH:


Name
Position
Zhongmin Chen
President and Chief Executive Officer
Rong Li
Vice President
Hui Zhao
Chief Operating Officer and Chief Financial Officer
Chunyun Zhao
Chief Technology Officer
Shing Ho Eric Cheung
Chief Marketing Officer



ARTICLE IV
SPECIAL COVENANTS


Section 4.1          Access to Properties and Records.  Prior to closing, HMMH
and Boom Spring will each afford to the officers and authorized representatives
of the other full access to the properties, books and records of each other, so
that each may have full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of the other and each will furnish the other
with such additional financial and operating data and other information as to
the business and properties of each other, as the other shall from time to time
reasonably request.


Section 4.2           Availability of Rule 144.  HMMH and the HMMH Shareholder
holding “restricted securities”, as that term is defined in Rule 144 of the 1933
Securities Act will remain as “restricted securities.”  HMMH is under no
obligation to register such shares under the Securities Act, or otherwise.  The
stockholders of HMMH and Boom Spring holding restricted securities of HMMH and
Boom Spring as of the date of this Agreement and their respective heirs,
administrators, personal representatives, successors and assigns, are intended
third party beneficiaries of the provisions set forth herein.  The covenants set
forth in this Section 4.2 shall survive the Closing Date and the consummation of
the transactions herein contemplated.


Section 4.3            Special Covenants and Representations Regarding the HMMH
Common Shares to be Issued in the Exchange.  The consummation of this Agreement,
including the issuance of the HMMH Common Shares to the Shareholders of Boom
Spring as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act, and applicable state statutes.  Such transaction shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the Boom Spring Shareholders acquire such securities.
 
 
10

--------------------------------------------------------------------------------


 

 
Section 4.4           Third Party Consents.  HMMH and Boom Spring agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.


Section 4.5           Actions Prior to and Subsequent to Closing.


(a)  
From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, HMMH and Boom Spring will each use
its best efforts to:



(i)  
maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty;

(ii)  
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it; and

(iii)  
perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business.



(b)  
From and after the date of this Agreement until the Closing Date, HMMH will not,
without the prior consent of Boom Spring:



(i)  
except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

(ii)  
declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

(iii)  
enter into or amend any employment, severance or agreements or arrangements with
any directors or officers;

(iv)  
grant, confer or award any options, warrants, conversion rights or other rights
not existing on the date hereof to acquire any Common Shares; or

(v)  
purchase or redeem any Common Shares.



        Section 4.6           Indemnification.


(a)  
HMMH hereby agrees to indemnify Boom Spring, each of the officers, agents and
directors and current shareholders of Boom Spring and Shengtang as of the
Closing Date against any loss, liability, claim, damage or expense (including,
but not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened or any claim whatsoever), to which it or they may become subject to
or rising out of or based on any inaccuracy appearing in or misrepresentation
made in this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement; and

 
 
11

--------------------------------------------------------------------------------


 

 
(b)  
Boom Spring hereby agrees to indemnify HMMH, each of the officers, agents,
directors and current shareholders of HMMH as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.



ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF HMMH


The obligations of HMMH under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 5.1            Accuracy of Representations.  The representations and
warranties made by Boom Spring in this Agreement were true when made and shall
be true at the Closing Date with the same force and effect as if such
representations and warranties were made at the Closing Date (except for changes
therein permitted by this Agreement), and Boom Spring shall have performed or
compiled with all covenants and conditions required by this Agreement to be
performed or complied with by Boom Spring prior to or at the Closing.  HMMH
shall be furnished with a certificate, signed by a duly authorized officer of
Boom Spring and dated the Closing Date, to the foregoing effect.


Section 5.2            Director Approval.  The Board of Directors of HMMH shall
have approved this Agreement and the transactions contemplated herein.


Section 5.3           Officer’s Certificate.  HMMH shall have been furnished
with a certificate dated the Closing Date and signed by a duly authorized
officer of Boom Spring to the effect that: (a) the representations and
warranties of Boom Spring set forth in the Agreement and in all Exhibits,
Schedules and other documents furnished in connection herewith are in all
material respects true and correct as if made on the Effective Date; (b) Boom
Spring has performed all covenants, satisfied all conditions, and complied with
all other terms and provisions of this Agreement to be performed, satisfied or
complied with by it as of the Effective Date; (c) since such date and other than
as previously disclosed to Boom Spring on the attached Schedules, Boom Spring
has not entered into any material transaction other than transactions which are
usual and in the ordinary course if its business; and (d) no litigation,
proceeding, investigation or inquiry is pending or, to the best knowledge of
Boom Spring, threatened, which might result in an action to enjoin or prevent
the consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Boom Spring Schedules, by or against Boom Spring
which might result in any material adverse change in any of the assets,
properties, business or operations of Boom Spring.


Section 5.4           No Material Adverse Change.  Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of Boom
Spring.
 
 
12

--------------------------------------------------------------------------------



 
Section 5.5           Other Items.  HMMH shall have received such further
documents, certificates or instruments relating to the transactions contemplated
hereby as HMMH may reasonably request.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF KEENWAY


The obligations of Boom Spring under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:


Section 6.1           Accuracy of Representations.  The representations and
warranties made by Boom Spring in this Agreement were true when made and shall
be true as of the Closing Date (except for changes therein permitted by this
Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date, and HMMH shall have
performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by HMMH prior to or at the
Closing.  Boom Spring shall have been furnished with a certificate, signed by a
duly authorized executive officer of HMMH and dated the Closing Date, to the
foregoing effect.


Section 6.2       Director Approval.  The Board of Directors of Boom Spring
shall have approved this Agreement and the transactions contemplated herein.


Section 6.3           Officer's Certificate.   Boom Spring shall be furnished
with a certificate dated the Closing Date and signed by a duly authorized
officer of HMMH to the effect that:  (a) the representations and warranties of
HMMH set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; and (b) HMMH has performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of the Agreement to be performed, satisfied or complied with by it as
of the Effective Date.


Section 6.4           No Material Adverse Change.  Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of HMMH.


Section 6.5           1934 Exchange Act Compliance.  HMMH must file any
necessary reports to become and stay current with its 1934 Exchange Act filings
up to and including the Effective Date of this Agreement. This shall include,
but not be limited to, all annual and quarterly filings.


Section 6.6           Cancellation of Options and Convertible Preferred
Stock.  Prior to the Closing Date, HMMH shall cancel and make worthless all
options, warrants, preferred stock and/or convertible debt issuances outstanding
but not yet converted to common stock.
 
 
13

--------------------------------------------------------------------------------



 
ARTICLE VII
MISCELLANEOUS


Section 7.1           Brokers and Finders.  Each party to this Agreement
represents and warrants that it is under no obligation, express or implied, to
pay certain finders in connection with the bringing of the parties together in
the negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder’s fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.2           Law, Forum and Jurisdiction.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of New
Jersey, United States of America.


Section 7.3            Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:
 
If to HMMH:
Hammer Handle Enterprises, Inc.
 
Attn:           David Price
 
1212 Haida Avenue, Saskatoon
 
Saskatchewan, Canada S7M 3W7
 
Tel: (206) 202-3226
   
If to Boom Spring:
Boom Spring International Limited
 
Attn:           Shaoping Lu
 
7/F Shenping Liyuan Bldg, 3 Longcheng BeiLu,
 
Longgang Central City,  Longgang District,
 
Shenzhen 518116,  People’s Republic of China Tel:  +86 755 89622888
 
Fax: +86 755 84844027
   
with a copy to:
Anslow & Jaclin, LLP
 
Attn:           Richard I. Anslow, Esq.
 
                    Gregg E. Jaclin, Esq.
 
195 Route 9 South, Suite 204
 
Manalapan, New Jersey 07726
 
Tel: (732) 409-1212
 
Fax: (732) 577-1188



 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or
telegraphed.
 
 
14

--------------------------------------------------------------------------------


 

 
Section 7.4                                Attorneys' Fees.  In the event that
any party institutes any action or suit to enforce this Agreement or to secure
relief from any default hereunder or breach hereof, the breaching party or
parties shall reimburse the non-breaching party or parties for all costs,
including reasonable attorneys’ fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.


Section 7.5           Confidentiality.  Each party hereto agrees with the other
party that, unless and until the transactions contemplated by this Agreement
have been consummated, they and their representatives will hold in strict
confidence all data and information obtained with respect to another party or
any subsidiary thereof from any representative, officer, director or employee,
or from any books or records or from personal inspection, of such other party,
and shall not use such data or information or disclose the same to others,
except:  (i)  to the extent such data is a matter of public knowledge or is
required by law to be published; and (ii)  to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.


Section 7.6            Schedules; Knowledge. Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.


Section 7.7            Third Party Beneficiaries.  This contract is solely
between HMMH, Boom Spring and Shengtang and except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor or any
other person or entity shall be deemed to be a third party beneficiary of this
Agreement.


Section 7.8           Entire Agreement. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  This
Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof.  There are no other courses of dealing,
understanding, agreements, representations or warranties, written or oral,
except as set forth herein.  This Agreement may not be amended or modified,
except by a written agreement signed by all parties hereto.


Section 7.9            Survival; Termination.  The representations, warranties
and covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for 18 months.


Section 7.10          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.11           Amendment or Waiver. Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may be amended by a written consent by all parties hereto, with
respect to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
written consent by the party or parties for whose benefit the provision is
intended.
 
 
15

--------------------------------------------------------------------------------


 

 
Section 7.12         Expenses.  Each party herein shall bear all of their
respective costs and expenses incurred in connection with the negotiation of
this Agreement and in the consummation of the transactions provided for herein
and the preparation thereof.


Section 7.13         Headings; Context.  The headings of the sections and
paragraphs contained in this Agreement are for convenience of reference only and
do not form a part hereof and in no way modify, interpret or construe the
meaning of this Agreement.


Section 7.14         Benefit.  This Agreement shall be binding upon and shall
inure only to the benefit of the parties hereto, and their permitted assigns
hereunder.  This Agreement shall not be assigned by any party without the prior
written consent of the other party.


Section 7.15         Public Announcements.  Except as may be required by law,
neither party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.


Section 7.16         Severability.  In the event that any particular provision
or provisions of this Agreement or the other agreements contained herein shall
for any reason hereafter be determined to be unenforceable, or in violation of
any law, governmental order or regulation, such unenforceability or violation
shall not affect the remaining provisions of such agreements, which shall
continue in full force and effect and be binding upon the respective parties
hereto.


Section 7.17         Failure of Conditions; Termination.  In the event of any of
the conditions specified in this Agreement shall not be fulfilled on or before
the Closing Date, either of the parties have the right either to proceed or,
upon prompt written notice to the other, to terminate and rescind this
Agreement.  In such event, the party that has failed to fulfill the conditions
specified in this Agreement will liable for the other parties’ legal fees.  The
election to proceed shall not affect the right of such electing party reasonably
to require the other party to continue to use its efforts to fulfill the unmet
conditions.


Section 7.18         No Strict Construction. The language of this Agreement
shall be construed as a whole, according to its fair meaning and intendment, and
not strictly for or against either party hereto, regardless of who drafted or
was principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 7.19          Execution Knowing and Voluntary.  In executing this
Agreement, the parties severally acknowledge and represent that each:  (a) has
fully and carefully read and considered this Agreement; (b) has been or has had
the opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.
 
 
 
16

--------------------------------------------------------------------------------


 

 
Section 7.20        Amendment. At any time after the Closing Date, this
Agreement may be amended by a writing signed by both parties, with respect to
any of the terms contained herein, and any term or condition of this Agreement
may be waived or the time for performance hereof may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.








[Remainder of Page Intentionally Blank]


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives and entered into
as of the date first above written.

 
ATTEST:
HAMMER HANDLE ENTERPRISES, INC.
   
______________________________
By:
                                                                          
 
Name:
David Price
 
Title:
CEO and Chairman

 
ATTEST:
BOOM SPRING INTERNATIONAL LIMITED
   
______________________________
By:
                                                                                 
 
Name:
 Shaoping Lu
 
Title:
 Director

 
HMMH SHAREHOLDER
 

 
                                                                        
 
Name:
David Price
 

 
 
 
 
 
 

 
18

--------------------------------------------------------------------------------


 
 
 
SCHEDULE 1.11
Director’s Resolution


As attached.
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
Schedule 2.2
Boom Spring Capital Structure


Shareholders
Number of shares
Percentage
Shing Ho Eric Cheung
38,750
77.5%
Shaoping Lu
11,250
22.5%
     
Total
50,000
100%

















20

--------------------------------------------------------------------------------




SCHEDULE 3.2
Issuance of HMMH Shares to Boom Spring


Name and Address
Number of shares
Zhongmin Chen
18,640,000
Rong Li
5,000,000
Hui Zhao
4,760,000
Chunyun Zhao
2,380,000
Fodu Huang
900,000
Liangmou Yang
900,000
Shing Ho Cheung
2,200,000
Ying-Biao Qiu
1,000,000
Wei-Wen Yu
1,000,000
Shaoping Lu
4,325,000
Ge Chen
420,000
Jing Wang
400,000
Huilian Song
2,400,000
Ling Kong
300,000
John Eliasov
100,000
Glen Shear
100,000
Richard Anslow
54,000
Gregg Jaclin
36,000
Kristina Trauger
7,500
Yuezhu Liang
2,500
AIDE Consulting Co.
375,000
Total
45,300,000





21

--------------------------------------------------------------------------------


 
 
 
SCHEDULE 3.4
HMMH Outstanding Liabilities


None.
 
 
 
 
 
 

 
22

--------------------------------------------------------------------------------


 
 
 
SCHEDULE 3.10
Post-Agreement Officers of HMMH


Name
Age
Position
Zhongmin Chen
40
President and Chief Executive Officer
Rong Li
51
Vice President
Hui Zhao
36
Chief Operating Officer and Chief Financial Officer
Chunyun Zhao
62
Chief Technology Officer
Shing Ho Eric Cheung
37
Chief Marketing Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 
 
 
 
 